Opinion issued February 25, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00993-CR
                           ———————————
                       DONOVAN ROBINS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Case No. 1071943


                         MEMORANDUM OPINION

      Appellant, Donovan Robins, was convicted of the felony offense of capital

murder. See TEX. PENAL CODE ANN. § 19.03 (West Supp. 2013). We affirmed the

trial court’s judgment in an unpublished opinion. See Robins v. State, No. 01-07-

00664-CR, 2008 WL 2388173 (Tex. App.—Houston [1st Dist.] June 12, 2008, pet.
ref’d) (not designated for publication). Our mandate issued on March 17, 2009.

On October 11, 20131, Robins appealed the trial court’s July 16, 2013 order

denying his “Motion Reformation Capital Murder Judgment,” in which Robins

requested that the trial court reform the judgment “to show the Jury’s True Verdict

[that] was assessed by sentencing Applicant to ‘LIFE’.”

      We lack jurisdiction over this attempted appeal. As an initial matter, we

cannot exercise jurisdiction over an appeal unless a notice of appeal is filed in

compliance with Rule 26 of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.2(a); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Here, Robins’s

notice of appeal was filed-stamped in the trial court clerk’s office on October 11,

2013—57 days after the deadline for filing a notice of appeal from the order

denying Robins’s motion. See TEX. R. APP. P. 26.2(a). Because the notice of

appeal was untimely, we have no basis for jurisdiction over this appeal. See

Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 522–23.




1
      Robins’s notice of appeal was dated September 30, 2013 and file-stamped in this
      Court on October 7, 2013 and in the trial court on October 11, 2013. See TEX. R.
      APP. P. 9.2(b); Taylor v. State, No. PD-0180-13, 2014 WL 440990 (Tex. Crim.
      App. Feb. 5, 2014); Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App.
      2010). Because appellant’s notice of appeal was not given to prison officials until
      at least September 30, 2013, which was after the deadline for filing his notice of
      appeal, we use the date it was file-stamped by the trial court clerk as the filing
      date. See TEX. R. APP. P. 9.2(b), 25.2(c)(1); cf. id. 25.1(a).
                                           2
      Further, only the Texas Court of Criminal Appeals has jurisdiction in final

post-conviction felony proceedings, which are governed by Article 11.07 of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2013); Olivo, 918 S.W.2d at 525 n.8; Bd. of Pardons & Paroles ex

rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim.

App. 1995); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding).    “Courts of appeals have no jurisdiction over post-

conviction writs of habeas corpus in felony cases. Article 11.07 contains no role

for the courts of appeals.” In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—

Houston [1st Dist.] 2006, orig. proceeding) (internal citations omitted). Because

Robins’s conviction for the felony offense of capital murder became final on

March 17, 2009, we have no jurisdiction over this appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3